Title: From Thomas Jefferson to Francis Peyton, 12 March 1801 [document added in digital edition]
From: Jefferson, Thomas
To: Peyton, Francis


      Dear Sir
        Washington Thursday Mar. 12. 1801.
      
      General Wilkinson, the commander of our army, & [his aid] Capt. Huger, brother of the member of Congress, are here. not knowing (as [they] happened to dine out the day you were here) whether you [know of it], or whether you have invited them, or that it is not within the plan [supposed?], I mention it [merely] for your own (personal) information    do not mention me on the subject.I will also take the liberty to observe that should the [day]  [bad], it shall rest with yourself to postpone it a day or [two] at your own convenience. I do not regard weather myself,   would have it considered only as it may affect others. I [mention?] these things entirely between ourselves. accept my friendly [salu?]tations.
      
        Th: Jefferson
      
      P.S. let me know as soon as possible if Darne is within the territory.